      Case: 5:19-cv-01912-CAB Doc #: 23 Filed: 10/02/20 1 of 8. PageID #: 380




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

TIFFANY POWELL,                                  )       CASE NO. 5:19CV1912
                                                 )
                        Petitioner,              )       JUDGE CHRISTOPHER A. BOYKO
                                                 )
                vs.                              )
                                                 )
SHELBIE SMITH, Warden,                           )       MEMORANDUM OF OPINION
                                                 )       AND ORDER
                        Respondent.              )

CHRISTOPHER A. BOYKO, J.:

        This matter comes before the Court on Petitioner Tiffany Powell’s Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody. (Doc. 1). For the

following reasons, the Court ADOPTS AND ACCEPTS the Magistrate Judge’s Report and

Recommendation (Doc. 19), GRANTS Respondent’s Motion to Dismiss (Doc. 8) and DISMISSES

Petitioner’s Petition as time barred.

                                                 FACTS

        The following is a procedural synopsis of Petitioner’s claims. The Magistrate Judge’s

Report and Recommendation, adopted and incorporated herein, provides a more complete and

detailed discussion.

        In May of 2014, a Stark County, Ohio Grand Jury indicted Petitioner with one count of

Aggravated Murder, one count of Complicity to Commit Aggravated Murder and one count of

Obstructing Justice. Prior to trial, the court dismissed the Complicity charge. In January of

2016, a Jury convicted Petitioner on both remaining counts. The trial court sentenced Petitioner

to life in prison, with parole eligibility after 30 years.
      Case: 5:19-cv-01912-CAB Doc #: 23 Filed: 10/02/20 2 of 8. PageID #: 381




       Petitioner timely appealed her conviction. On June 30, 2017, the appellate court affirmed

Petitioner’s conviction and sentence. On October 17, 2017, Petitioner moved the Ohio Supreme

Court for a delayed appeal, which the Court granted. However, the State Supreme Court

ultimately declined jurisdiction on May 9, 2018. On June 25, 2018, Petitioner asked the same

court to reopen her case. On August 15, 2018, the State Supreme Court again denied Petitioner’s

request.

       On August 8, 2018, Petitioner mailed her instant Petition for habeas relief. She asserted

the following grounds for relief:

               GROUND ONE: Trial court erred and denied [Petitioner] due process of
               law through its evidentiary ruling preventing [Petitioner, sic] from a fair
               opportunity to defend against the accusations of [the] State.

               GROUND TWO: [Petitioner’s] conviction is based upon insufficient
               evidence.

               GROUND THREE: [Petitioner’s] conviction is against the manifest
               weight of [the] evidence.

               GROUND FOUR: The trial court erred and denied [Petitioner] due process
               of law through its grant of an additional peremptory challenge to the State
               in violation of Batson rule.

               GROUND FIVE: The trial court erred and denied [Petitioner] due process
               of law by not excusing Juror #27 and Juror #2 given their expressed answers
               during voir dire that they cannot be fair and impartial jurors.

               GROUND SIX: The trial court erred and denied [Petitioner] due process
               of law by not allowing the requested instructions for involuntary
               manslaughter.

               GROUND SEVEN: The trial court erred and denied [Petitioner] due
               process of law by allowing the State’s DNA expert witness to testify on
               matters of scientific conjecture and erred when the trial court allowed the
               coroner to use cumulative gruesome photographs.

               GROUND EIGHT: Counsel did not challenge the false accusations that
               [Petitioner] was not in the physical presence of victim’s gun when the 911
               call [Petitioner] made clearly states from operator telling [Petitioner] to get

                                                -2-
      Case: 5:19-cv-01912-CAB Doc #: 23 Filed: 10/02/20 3 of 8. PageID #: 382




               away from the gun, because prosecutor made this false statement
               [Petitioner] was not allowed to use instructions of self-defense – battered
               women’s syndrome law.

               GROUND NINE: Counsel did not appeal or excuse juror who[] stated he
               was a little prejudice.

               GROUND TEN: Counsel did not call in important witnesses that could
               have testified on the truth.

               GROUND ELEVEN: Counsel did not bring forth the factual evidence that
               police tampered with evidence by taking apart [the] victim’s gun at the
               scene.

(Doc. 1, PageID: 5-11).

       On August 26, 2019, the Court referred Petitioner’s Petition to Magistrate Judge William

H. Baughman, Jr. for a Report and Recommendation. (Doc. 3). On December 5, 2019,

Respondent filed a Motion to Dismiss the Petition as untimely. (Doc. 8). On December 16,

2019, Petitioner filed her Opposition (Doc. 9) and Respondent Replied shortly thereafter (Doc.

10). After she received permission, Petitioner supplemented her opposition (Docs. 16 & 18).

Petitioner included a lengthy Affidavit in her supplemented opposition. (See Doc. 18-2).

Petitioner also requested the assistance of counsel. (Doc. 17).

       On August 14, 2020, the Magistrate Judge issued his Report and Recommendation, in

which he recommended the Court grant Respondent’s Motion and dismiss the Petition. (Doc.

19). On August 30, 2020, Petitioner mailed her Objection to the Report and Recommendation.

(Doc. 20). On September 14, 2020, Petitioner Supplemented her Objection. (Doc. 21).

                                     STANDARD OF REVIEW

       This case is governed by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), 28 U.S.C. § 2254. See Lindh v. Murphy, 521 U.S. 320, 326-27, 337 (1997). The

relevant provisions of the AEDPA state:



                                               -3-
      Case: 5:19-cv-01912-CAB Doc #: 23 Filed: 10/02/20 4 of 8. PageID #: 383




                 (d)(1) A [one]-year period of limitations shall apply to an application for a
                 writ of habeas corpus by a person in custody pursuant to the judgment of a
                 State court. The limitation period shall run from the latest of—
                         (A) the date on which the judgment became final by the
                         conclusion of direct review or the expiration of the time
                         seeking such review;
                         (B) the date on which the impediment to filing an application
                         created by State action in violation of the Constitution or
                         laws of the United States is removed, if the applicant was
                         prevented from filing by such State action;

                         (C) the date on which the constitutional right asserted was
                         initially recognized by the Supreme Court, if the right has
                         been newly recognized by the Supreme Court and made
                         retroactively applicable to cases on collateral review; or

                         (D) the date on which the factual predicate of the claim or
                         claims presented could have been discovered through the
                         exercise of due diligence.

                 (d)(2) The time during which a properly filed application for State post-
                 conviction or other collateral review with respect to the pertinent judgment
                 or claim is pending shall not be counted toward any period of limitation
                 under this subsection.

28 U.S.C. § 2244(d)(1) & (2).

        Rule 8(b)(4) of the Rules Governing § 2254 states:

                 A judge of the court shall make a de novo determination of those
                 portions of the report or specified proposed findings or
                 recommendations to which objection is made. A judge of the court
                 may accept, reject, or modify in whole or in part any findings or
                 recommendations made by the magistrate.

                                                  ANALYSIS

        The Magistrate Judge determined Petitioner’s Petition is barred by the statute of

limitations. Specifically, the Magistrate Judge determined the statute of limitations clock began

to run on August 15, 2017. Giving Petitioner the benefit of the doubt, 1 the Magistrate Judge then


1
  The Magistrate Judge assumed the clock was tolled while the Ohio Supreme Court considered Petitioner’s motion
to reopen her case. (See Doc. 19, PageID: 347, note 50).

                                                     -4-
      Case: 5:19-cv-01912-CAB Doc #: 23 Filed: 10/02/20 5 of 8. PageID #: 384




determined that Petitioner had until May 9, 2019 to file her Petition in Federal court. Since

Petitioner did not file her Petition until August 8, 2019, her Petition was untimely under §

2244(d)(1)(A). Moreover, the Magistrate Judge determined that Petitioner was not entitled to

either equitable tolling or the miscarriage of justice gateway.

       Petitioner does not object to the Magistrate Judge’s determination of time under §

2244(d)(1)(A) and concedes her Petition is untimely. Petitioner does disagree however, with the

Magistrate Judge’s determination considering the miscarriage of justice gateway. Petitioner

objects claiming she has presented “strong arguments and pointed to ‘new and reliable evidence’

in [her] Affidavit indicating a miscarriage of justice sufficient to overcome the AEDPA statute of

limitations.” (Doc. 20, PageID: 350). Therefore, under the “actual innocence” exception

articulated in both Schlup v. Delo, 513 U.S. 298 (1995) and McQuiggin v. Perkins, 569 U.S. 383

(2013), Petitioner believes the Court can consider the merits of Petitioner’s claims.

       For the following reasons, Petitioner’s arguments lack merit.

Actual Innocence

       “A habeas petitioner is entitled to an equitable exception to AEDPA’s one-year statute of

limitations if he makes a credible showing of actual innocence.” Davis v. Bradshaw, 900 F.3d

315, 326 (6th Cir. 2018) (citing Perkins, 569 U.S. at 392). To establish entitlement to the actual-

innocence exception, a petitioner “must support [her] allegations of constitutional error with

new, reliable evidence, such as exculpatory scientific evidence, trustworthy eyewitness accounts,

or critical physical evidence, that was not presented at trial.” Id. (citing House v. Bell, 547 U.S.

518, 537 (2006)). Consequently, “actual innocence means factual innocence, not mere legal

insufficiency.” Souter v. Jones, 395 F.3d 577, 590 (6th Cir. 2005) (citation omitted).




                                                -5-
         Case: 5:19-cv-01912-CAB Doc #: 23 Filed: 10/02/20 6 of 8. PageID #: 385




          As a result, actual-innocence gateway pleas are rare. Perkins, 569 U.S. at 386. They

apply only in a “severely confined category” of cases. Id. at 394-95. See also Souter, 395 F.3d

at 590 (“the actual innocence exception should ‘remain rare’ and ‘only be applied in the

extraordinary case’”) (quoting Schlup, 513 U.S. at 324). Accordingly, the actual-innocence

gateway “should open only when a petition presents ‘evidence of innocence so strong that a

court cannot have confidence in the outcome of the trial unless the court is also satisfied that the

trial was free of non-harmless constitutional error.’” Id. at 401 (quoting Schlup, 513 U.S. at

316).

          Petitioner has not demonstrated that her case is an ‘extraordinary case’ justifying the

actual innocence exception. She has not supported her Petition with any new, reliable evidence,

like exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence that was not presented at trial.

          Her Affidavit—which she claims presents ‘new and reliable evidence’—is void of any

such thing. Instead, it presents her theory of the case and makes various arguments about errors

that occurred during trial. The claims that she does make concerning counsel’s failures to

present certain evidence are not supported by any detail. For example, Ground Ten claims that

counsel neglected to call important witnesses that could have testified “on the truth.” But that

claim is unsupported by the name of the witness(es) or the potentially relevant testimony. And

again, she neglects to attach any other evidence that she claims should have been presented at

trial.

          The same is true for Petitioner’s Supplemental Objection to the Report and

Recommendation. Again, she purports to supplement her objection “with additional evidence

under the gateway of actual innocence / gateway of miscarriage of justice[.]” (Doc. 21, PageID:



                                                  -6-
       Case: 5:19-cv-01912-CAB Doc #: 23 Filed: 10/02/20 7 of 8. PageID #: 386




355). But Petitioner’s Supplement does no such thing. Instead, she attaches documents already

included in trial and appellate record. She directs the Court to other portions of the habeas

Record. Throughout it all, Petitioner highlights (in her mind) the legal inconsistencies

throughout her proceedings. However, this objection again fails because no new evidence is

presented. 2

        In sum then, Petitioner’s objections can be characterized as an attempt to poke holes in

her conviction by questioning the State’s theory of the case, the credibility of witnesses and the

possible “what-ifs” had counsel performed effectively. As stated above, actual innocence means

factual innocence and not mere legal insufficiency. Petitioner’s Affidavit and Supplement

highlight perceived legal insufficiencies. Accordingly, neither document can support her claim

of actual innocence.

        Petitioner also requests additional time to receive and review the transcripts of her trial

and her codefendant’s trial. She argues that her claim of actual innocence is supported by a

review of the trial transcripts. But this claim necessarily undermines the baseline requirement of

the actual innocence exception—new evidence not presented at trial. By relying on the trial

transcripts then, Petitioner is attacking the legal sufficiency of her conviction. While she may

have been able to pursue this line of attack had she timely filed her Petition, she cannot use this

justification as an attempt to avoid the AEDPA’s one-year statute of limitations.

        As for Petitioner’s request for counsel (Doc. 17), the Court denies her request. A

petitioner does not have a constitutional right to habeas counsel. Post v. Bradshaw, 422 F.3d

419, 423 (6th Cir. 2005). However, Rule 8 of the Rules Governing § 2254 Cases allows a court



2
 Petitioner also requested to amend her Grounds for Relief in her Supplement. The Court denies her request. The
proposed amendments have no impact on either (1) the calculation of time under the statute of limitations or (2)
Petitioner’s claim of actual innocence.

                                                      -7-
      Case: 5:19-cv-01912-CAB Doc #: 23 Filed: 10/02/20 8 of 8. PageID #: 387




to appoint counsel when an evidentiary hearing is required. Rule 8(c) of Rules Governing §

2254 Cases. But no evidentiary hearing is required here. Petitioner does not contest the

Magistrate Judge’s calculation of time. Furthermore, Petitioner has not presented new evidence

that would necessitate an evidentiary hearing. Accordingly, Petitioner’s request for counsel is

denied.

                                            CONCLUSION

          For the foregoing reasons, the Court ADOPTS AND ACCEPTS the Magistrate Judge’s well-

reasoned Report and Recommendation (Doc. 19), GRANTS Respondent’s Motion to Dismiss

(Doc. 8) and DISMISSES Petitioner’s Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus

by a Person in State Custody (Doc. 1) as time-barred. The Court also DENIES Petitioner’s

request for counsel (Doc. 17) and her supplemental oppositions to Respondent’s Motion (Docs.

16 & 18).

          The Court finds an appeal from this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3). Since Petitioner has not made a substantial showing of a denial of a constitutional

right directly related to her conviction or custody, the Court declines to issue a certificate of

appealability. 28 U.S.C. § 2253(c)(2); FED. R. APP. R. 22(b); Rule 11 of Rules Governing §

2254 Cases.

          IT IS SO ORDERED.

                                               s/ Christopher A. Boyko
                                               CHRISTOPHER A. BOYKO
                                               Senior United States District Judge

Dated: October 2, 2020




                                                 -8-
